Order entered December 1, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00422-CV

                           ALAN D. GERTNER, IRA, Appellant

                                             V.

                        HQZ PARTNERS, L.P., ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-03044-H

                                         ORDER
       Before the Court is appellees’ November 25, 2015 second motion for an extension of

time to file a brief. Appellees’ brief was timely filed on November 30, 2015. Accordingly, we

DENY the motion as moot.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE